     Case 2:20-cv-08304-CJC-E Document 5 Filed 09/15/20 Page 1 of 1 Page ID #:82



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   DANNY JEROME YOUNG,           ) NO. CV 20-8304-CJC(E)
                                   )
12                  Petitioner,    )
                                   )
13             v.                  )          JUDGMENT
                                   )
14   DANIEL E. CUEVA, Warden (A), )
                                   )
15                  Respondent.    )
                                   )
16   ______________________________)

17

18        Pursuant to the “Order of Dismissal,”

19

20        IT IS ADJUDGED that the Petition is denied and dismissed

21   without prejudice.

22

23   DATED: September 15, 2020.

24

25
                                              CORMAC J. CARNEY
26
                                        UNITED STATES DISTRICT JUDGE
27

28
